Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page CG
                                                                         1 of 10

                                                                                       Mar 25, 2021
                                 UNITED STATES DISTRICT COVRT
                                SO UTH ERN DISTRICT O F FLO RIDA                                     MIAMI, FL


                             CASE NO.: 21-M 1-02560-TORRES


   UN ITED STATES O F AM ER ICA

   'VS.


   CA RM ELO ETIENNE,

                            Defendant.
                                                    /

                                      CRIIHNAL COVER SHEET

          Did this m atter originate from a m atter pending in the Central Region ofthe U nited States
          Attom ey'sOfficepriortoAugust9,2013'
                                             (M ag.JudgeAliciaValle)?               - Yes X No
   2. Didthism atterorighlatefrom am atterpending in theNorthern Region oftheUnited Slatej
          Attgrney'sOfficepriortoAugust8,2014tM ag.JudgeShaniekM aynard)?              Yes X No
   3. Did this m atter originate from a m atter pending in the Central Region df the U nited States
          A'
           ttomey'sOm cepriortoOctober3,2019(Mag.JudgeJaredStrauss)?                - Yes X No.
   4. Did thism atteroriginatefrom a matterpending in the Southqrn Regioh ofihe United jtates,
          Attomey'pOflicepriortoNovember23,2020(Dist.J.uzgçAileenM .Catmonl'
                                                                           ?- Yçs ï NO

                                                         Respectfully subm itted,

                                                         ARIAN A FAJARDO O RSHAN
                                                         UN ITED STATES ATTO RN EY


                                                  BY:
                                                         DW A      E E.W ILLIA M S.
                                                         A ssistantUnited States Attorney
                                                         Southelm DistriqtofFloridy
                                                         Florida B arN o.:0125199
                                                         99 Northeast4114 Street,5th Floor
                                                         M iam i,Florida 33132-2111
                                                         Telephone:(305)961-9163
                                                         E-plail:Dwayne.Williams@usdoj.gov
Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page 2 of 10



AO9l(Rcv.08.
           $9) CriminalCpmplairl
                               t             -

                                     U NITED STATES D ISTRICT C OURT
                                                                  fortàe
                                                        Southern Distric!ofFlorida

                United StatcsofAmerita                               )
                                V.                                   )
                                                                     )      Ca6CNo. ;j.M j-();56().T()RRFS
                    CARMELO ETIENNE,                                 )                                    -
                                                                     )
                                                                     )
                            Defvnduntlzz

        C'
         RIMINAL COMPLAINT BY TELEPHONE OR OTHER RELIABLE ELECTROXIC M EANS
          1,thecomplainantin thiscase.sfatethatthe following '
                                                             istruetothebestofmy knowledg: andbelief.
Onoraboutthcdatets)of                            Marcp9,2011         inthecounlyof ...--.--.,
                                                                                            --$!v.
                                                                                                 j-qçt4..-
                                                                                                         ..-.-...,
                                                                                                            .-   ...inthc
    sp-qtl
         x
         w xn            Districtpt-              ql
                                                   prj4,
                                                    -  A     ,thcdefcndanqs)viplated:
          Cf/#eSectioh                                                        OyenseDescriptl
                                                                                            -on
18usc j11s(a)(t)(B)                                ThreateningtoassaultandmurderaUnitedStatesjudge,withtheintentto
                                                   retali
                                                        ateagafnstsuchjudgeonaccountofthépe#orrùa
                                                                                                'nceoföffici
                                                                                                           aldùties,




        Thiscriminalcomplaintisbased on thesefacts:
         See attached affidavitofDeputyUnited StatesMarshalMi
                                                            chaelW itkhwski.               .




        W continuedontheattachedsheet,                                                               l              ,
                                                                                                                    /
                                                                                                                        '
                                                                              .



                                                                                  o        /
                                                                                           Co???,?(?I
                                                                                                    -
                                                                                                    l?:?#?/','
                                                                                                             ,/czl
                                                                                                                 J?I4l-
                                                                                                                      :

                                                                              MichaelW itkowski.Dqpp!y Uni
                                                                                                         ted StatqsMarshgl
                                                                                               l'l-
                                                                                                  itltL,
                                                                                                       tllzrzl/lt,/71?
                                                                                                                     4/tille

Attested to by the pplicant. accordancewiththerequirement .
                                                          sofFed.R. -                            .1
        Telephon       e                     (specif'
                                                    yrçliableelec
Date:           0        /202
                                                                                                 .llttlge:
                                                                                                         rjlàq
                                                                                                             ïlttïtill-
                                                                                                                      kf
City and statc:      -                     Mlavrn.
                                                 i,
                                                  -F
                                                   -JpJi
                                                       -
                                                       dp..-.         - -     E..#Fj
                                                                                   n.
                                                                                    '. .
                                                                                       -.p(r#J,,Umi
                                                                                                  lud.
                                                                                                     $14!#&M.q(/s1(#.
                                                                                                                    t
                                                                                                                    #..J
                                                                                                                       .p.j.
                                                                                                                           ge
                                                                                               Prkbttelf''zltt'ef,,,r/titte
Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page 3 of 10




                   A FFIDAV IT IN SUPPO R T O F C RIM INAL CO M PLA INT

          1,MichaelWitkowsld,aDeputyUnitedStatesMarshalCU.S.M'
                                                             arshall'j,withtheCnised
   StatesM arshalsSenice(::USMS''),beingdulyswom,herebydeposeandstateasfollows:
                          INTRODUCTION AND AGENT BACKYROUND
                 Iam a Supervisory Deputy U.S.M arshalwith the USM S. 1have been wiih the
   U SM S since 1996 and haveserved astheProtective Intelligence lnvestigatorfortheU SM S in the

   SouthenzDistrictofFloridafrom 2008thtough 2019.Asa Supervisory Deputy U.S.V arshal,l

   am responsiblefortheprotectionofthefederaljudiciary,andhwestigatethreats,wheiherphysical,
   verbal,orwritten,directedtöwardsfederalcourts and thefederaljudiciary;theUnited.states
   Attom ey's Office'
                    ,and a11m em bers ofthe federal courtsystem . As partof m y training for my

   position, 1 have com pleted the U SM S Protective Investigations Training.Program . l am an

   invesiigativeor1aw enforcem entofficerofthe United Statesw ithitzthem eaning ofTitle 18,United

   StatesCode,Section2501(7).
                            ,andIam empoweredtoconductinvestigationsof,andmakearrests
   for,violationsofTitle 18oftheUnited StgtesUbde.

                 'rhis afridavit is subm itted in support of a crim inal com plaint against Cnnnelo

   ETIENNE (KCETIZNNE''I.As1explainbelow,thereisprotnalflecausetobelie'
                                                                      vethaton orabout
   M arch 9,202
            ,  1,ETIENNE didthreatento assaul)
                      .                      tandmurderaUnitedStàtesJudge,thatrisUizited
                                                                                  ,           w




   States Magistrate Judge Shaniek M'
                                    .M aynard CGludgeM aynard'),with the intentto retatiate
   againstJudgeM aynard on accountofherperfonuanceofofficialduties,in violatibn ofTille 18,
                                                                                      .




   UnitedStatesCode,Section 1lf(à)(1)(B).
                 The statem entsm ade in this aflidtw itare based on m y personalkflow ledge,as'
                                                                                               w ell

                                          .aw e
   as inform ation provided to m eby otherl    nforcem entofricialsin this investigation. Sincethis

   aflidavit is being subm itled for the lim ited purpose of establishing probable cause, it does not


                                              Page 1of8
Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page 4 of 10




   contain al1ofthe infonuation known to nze and other 1aw enfbrcem ent ofticials involved in the

   investigation ofETIEI
                       NNE.

                                       PRO BABLE CAU SE

          4.     Records obtained from the United Statçs DistrictCourtforthe Southern Distlictèf

   Florida PACER w ebsite diyclose that iq February 2018, the State of Flnridw Departmeljt pf
                                                                               .




   ChildrenofFamilies(GçDFC'')tiledapetitioninttleJuvenileDivisionofthe 19thJtldicialCircuit
   Courtin andfprIndian RiverCounty,fortheremovalofthre:children residlhg with EN ENNE

   andhisthen-compnnion,sophiaThelisma(tl-l-lzelisma''),attheirresidenceinVeroBeach,Florida
   Thelismaisthemotherofa11threechildrèn,andE'I-
                                               IéNNF-.ijthefatherôfohèofthem.Thecase
   istitledIhf/cçInteresttp/ JASDXCZWD-JM inorChilken,lndian RiverCircuitCourt,CaseNo,
   2018-DP-000028, Tlw recordsshow thaton February 11,2018,IndialzltiverCircuitCourtJudge

   PaulB.Kanarek entered an OrderforPlacementin Emergepcy Shelter,ofa1lthree children;and
   the following day,February 12,2018,CircuitJudgeV ictoriaGriffm
                                                                ' entered atlOrderAppointing
   Guardian Adluitent,fbrthedhildreltl

                         Judge M ap zard's Perfonnance ofO m dalDuties

                 On Febnlary 16,2018,ETIENNE and Thelisma filed a pto se Complaihtfor

   Viqlation of CivilRights,in this Coult wherein they purported to allege civilrights claims
   pursuant to Title 42, United States Code, Section 1983, agginst various em ployees of DCF,

   hlcludingThom asLoveland.Thecase,Af/cnnc,etal.v.Lovelan4 etal.,Caseu
                                                                      N o.18-1406l-ciw



   1In 2019, ETIEN NE and Thelism arem oved Indian RiverCircuitCourtC, aseN o.2018-DP-000028
   to the U nited States D istrict Courtfor the Southern District of Florida'
                                                                            ,and they filed various
   docum enté from the state court case with the Court, including the Order for Placem ent in
   EmergencyShelter,andtheOrderApppintingduardianAdLitcm.(SeeDE 1-1iriDepartmentof
   Children andFamiliesv.Thelisma andEtienne,CaseNo.lg-l43g8-civ-Rqsenberg/M aynard.)
   The Courtrem anded the caseto thestate court
                                             Page 2 of8
Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page 5 of 10




   M artinez/klaynard,was initially assigned to United StatesDistrictJudge Robin L.Rosenberg'
                                                                                            ,

   how ever,itw as laterreajsigned to D istrict Judge Jose E.M artinçz,with Judge M aynard asthe

   paired M agistrateJudge.

                 Ihe dockd reportfor Case No. 18-14061 disçloses that during the period from

   February16,tllroughApril26,2018,ETIENNE.M dThelismafiledeightamendedcomjlaintsand
   ç'nm ended cross suitcom plaints,''againstvarious s'
                                                      tate agents,asw ellas a m otion to çtvacate and

   voidJudgeKanarek'sJudgment.''Further,certaindefendantsfiled am otiontodism isjETIENXE

   and Thelism a's com plaintfor failureto state a causc ofaction.

                 On M ay 7, 2018, pursbatlt to a refe/al from District Judge M artinez, Judge

   M aynard issuedherSçlleportand Recommendation onPlyintiffs'Am'
                                                                ended Complaint(DE 44)
   and on Pending M otions,'' wherein she recom m ended that ETIEN NE arld Thelism a's final

   amendedcomplaintbedismissedwitlzprejudice,andwithoutleavetoamend..(SeeDE,53inCase
   No.18-14061,at12.) OnJune15,2018,Distrids
                                           ludgeMartinezenteredanorderadoptingJudge
   M aynard'sreportandrecommendation.(SeeDE 77in CaseNo.18-14061.)
       M arch 9,2021:ETIEN NE Threatensto Assaultand M urder a U nited StatesJudge

                 On oraboutM arèh 9,2021,atapproxilnately 4:05p.r'
                                                                 n.,iheUSM S.wasnotified of

   athreattoJudgeMaynardatldHerHonor'sCourtRoom DeputyColetteGriffin-o noldCçGriff-
                                                                                  m-
   Anzo1d''). TheClerk oftheCourt'sOffice,attheFederalCoutthouse,FortPierce,reportedthe
   detailsofthe thrzats,setforth below,to Deputy U .S.M arshalScottTracy.

                 Accordingtothereport,atapproxhuately3:54p,1n.,SuzanneCarlson,(rarlson'),
   AltenzateCourtClerk attheAlto LeeAdams,Sr.,U.S.Courthouse,FortPierce,Floridareceived
   aphonecallfrom (443)750-9181.Carlson answeredfhephoneandsaidsomethingtotheefrect
   of,çlG ood aftenzoon,Clerk's O1Iice.'' A m ale callerself-identified him selfatthebegirming ofthe


                                              Pqge 3 of8
Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page 6 of 10




   phone callas Canzlelo ETIEN NE, ETIENN E asked to speak w ith Grifrm -O nold. Carlson told

   ETIENNE thatGrifrm-Anzold wasnotin. Uarlson askedforthecaller'snam eagain andhe.
                                                                                  again
   identifiedhim selfasCarm eloETIENN E.ETIEN NE asked ifGriTm -Anzoldw asstillacourtclerk

   andTludgeMaynardwasstillajudge.Carlsonresponbedthattheywere.ETIENNEthenstated
   thaj he wws going to hang Crrifrllsztnzold and Judg: M ayhard. Regarding Judge M aynard,

   ETIENNE declared ttthatjudge thatColetteworks with,Judge Maynard,she isgolng to jet
   hanged.'' ETIENNE then spokeaboutSom ebody who tttook tliechildrenr''ortGhischildrew''atld

   stated:

                  :tYou f'ucked up'
                                  ;''

               b. çt-
                    llzisisjudgmentdayi''
                  ::1am hanging everybody in the courthousei''

               d. &çIam hanging thç presidgntand congressi''
              'e* ççIam the ownerof all>
                                       '''

               f çtIam goingto shbw you w hatblöodshed lobkslikei''

               g. :çIwillknow ifyou lied aboutColettetoday,Ihave cam erason the courthousei''

                  and

               h. Ts-
                    flzànk you forrem aining calm .''

   ETIENN E then said,tGcallm e back in an hour,''and hung tlp,

                  Courthousephone records show thaton M arch 9,2021,at3:54 p.m .,a 5 m inute 33

   secondphonecallwasplacedfrom (443)750-9181totheClerk'sOm cenumber(772)467-2305.
                        OtherEvidenceIdendfyingETIXNNE asth:Paller

             11. Anopen-sourcequeryrevealedthat(443)750-9181isanumberforPureInsulation,
   Gutter Cleaning. A Goùgle search for Gçpure Insulation Gutter Cleanihg''discloses a w ebsite


                                               Page4 of8
Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page 7 of 10




   ww w.pureim ulationguder.com '
                                ,w hich lists the com pany's address as 211 E. Lom bard Street,

   Apartment320,Baltimore,M aryland21202,anditsphonenumberas(447)7:0-9181.
          12.    A search of the State of M aryland,D epartm ent of Assessm ents and Taxation,

   wdbsite forçGpure lnqulationp''disclosesArticlesofOrkatlizatiun forPureInsulation,LLC,filed

   on D ecem ber 19,2019,w hich listCannelo ETIEN NE asthefiling party and registered agent.'lahe

   ariicleslistthecom pany'saddressas211 E.Lom bard Street,Aparim ent320,Baltim o/e,M aryland

   21202,and ETIENNE'S address as 1227 Dalton Road,Parkville,M aryland 21234, Nolpbly,

   ETIEN NE'Sm ostrecentM aryland driverlicenserecord,forhislicense issued on August9,2019,

   listshisAddressas1227 Dalton Road,Baltimore,M aryland 21234.

                 On M arch l5, 2021, the U SM S learned that ETIENN E had recently been

   com m itted to the M ary W ashington Hospital in Frèdelicksburg, Virginia, after he called the

   Spotsylvarlia(Cpunty,Virginia)Sheriff'sOffice's911callcenter.Th'
                                                                  eSherifrsOfficeincident
   reportstatesthaton March 11,2021,atapproxilnately 6:24 a.m.,amalecalled911from (443)
   750-9181,'
            lhereportihdicatesthatthecalllasteduntilapprokimatety7:00 a.m .;anditcontainsa

   summ ary of what w as said. The report states that the caller identified him self as Cannelo

   ETIENNE. According to the repolt '
                                    thù Shùrilrs Om ce dispatched deputiesAbel.Garcia and
   SamuelSmith,Jr.,totheCandlewood SuitesHotelin lkedericksburg,Virginia.According 'to the
                                                                  .                    .   .




   report,atapproxlmately7:00a.m.,thedeputiesfoundETIENNE inRoom 101.'
                                                                     l'
                                                                      hereportjtàtes
   thatthe deputiesfound ETIENNE to bedelusional,andthathe was taken into custody ttnderan
                                                              .




   Em ergeney Custody Order and transported to the M ary W ashingtorf Hospital for m ental

   evaluation.'
              IhereportstatesthatDeputy GarciatûspokewithCannelo'sspotzse(Söphia)ön the
   phone. She advised herhusband w as going through a m entalbreakdow n and is supposed to be'

   takingseveralmedication(sic).''


                                            Page5 of'8
Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page 8 of 10




          14.    On M arch 16,2021,SecretService SpecialA gentM atthew l
                                                                       M irandw who isbased

   itltheSecretService'sRichmond,Virginiafield ofrice,provipedtheUSM 8with &mcording of
   ETIEN NE'S M arch 11,2021 callto the Spotsylvania Sheriff's Om ce's 911 callcenter. I'have

   listened to the çall,which is approxim ately 27 m inutes long. Early in the recording,the calldr

   identifieshimselfasCarmelo ETIENNE,and he staiesthathç isin Virginia,atthe Uandlewool
   SuitesH otel. H e then continues with a ram bling and incohere'
                                                                 ntcom m entary. Atthe end ofthe

   recorring,the dhel-iff'sOffice 911 callcenterinstnlctsETIENNE to bpenthe doorjb hisroom ,
                                                                                           .




   because there is som eone there to talk io him ,and the call ends. Based on the SheriY s Office

   hwidentreport,thepersonsatthedoorOrETIENNE'Shotelroom weredeputiesGarci'
                                                                          aand shzith.

          15.    on M arch 15 and l6,2021,specialA gentM iranda advised m y colleague,D eputy

   U .S.M arshalSteven G andre,thaton M arch 15,2021,hehad interviewedETIEiNNE intheparking

   1otofthe Candlewood Suitçs Hotelin Fredericksburg,Virginia,following ETIENNE'S release
   from the M ary W ashington Hospital. On M arch 16? 2021.
                                                          , Agent M iranda 'provided D eputy

   Gandrewithémailsthatincluded,asattachments:(1)photographsofETIENNFScar,takenin'
                                                                                 the
   hotelparking lot'which show ablack CadillacCTS sedan,bearingVirginialicenseplatenumber

   UGF-6286;and (2)copiesofdocumentsthatETIEI
                                            NNEgavetljAgentM iranctaatthetimeofthe
   interview,includingthearticlesofoyganizationforPurehzsulation,LLC.Further,AgentM iranda

   advised Depu'
               ty GandrethatETIENNE admittedthat(443)750-9181ishisphonentlmber.
          16.    On M arch 24,2021,I conducted a search using thq 1aw enforcement database

   NLETS,forthe Virginia license plate 170F-6286. NLETS disclosed thatthe plate is assigned to

   CanzieloETIENNE,withtheaddress.
                                 1227Dalton Road,'
                                                 Parkville,M arylànd11234.




                                             Page 6 of8
Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page 9 of 10




                        M arch 16,2021:ETIENNE Callsthe CourtA galn

          17.    According tb reports prelared by Dèputy U,S.M arshalkevin Scdt,who is
   stationed atthe federalcourthouse in FortPierce,on M arch 16,2021,atapproxim ately 9:00 a.m .,,

   AltenzateClerkSuzanneCarlsonreceivedanothercallfrom ETIENNEat(443)750-9181.Carlson
   imm ediatelynotifiedtheUSM S;andDeputy Scot'
                                              trespondedtoUarlsqn'sofricewhdrehelistened
   totheend ofthe conversation on Carlson's spûakerphone. Deputy Scotléverheardthe calter

   (ETIENNE) provide Carlson with the website and email addresses for h% company:
   w w.purei>ulationgutter.com,
                              'and purei>ulationguûer@o ail.com'
                                                               ,and he heard the caller
   state that'he w ould be ttovelmighting''a package to the Court. Following the interview,Dèputy

   Scottinterview ed Carlson regardingthe earlierpartofthe call.A ccordingto Deputy Scott'sreport,

   ETIEN NE identified him self as Canuelo ETIEN NE and spelled out his nam e. ETIEN N E

   m entionedjhenamesGr ollette''andtlM aynard,''inreferencetoanordersignedbyJudgeM aynard

   in one of his cases. ETIEN N E then proceeded to m ake a series of statem ents,which Carlson

   quoted orparaphra ed as;

                    :GIhadthreechildrentakenaway,and1needjurisdictioni''
                    t:1have casesthere'''

                    K:Iam thewordGod,1ownyou,Ineedjurisdidioni''
                 d. K:'
                      l'
                       he FBIcam e and talked to m ei''and

                    :çIam notpsychotic.''

          18.    Following ETIENNE'S M arch 16,2021 callto Carlson,Deputy.Scottlistened to

   therecoè
          rding bfETIENNE'S M atch 11,2021 callto the Spotsylvania SherilrsOl ce 911call
   center. Based on theaccent,tone,andthe contentofthe calls,Deputy Scottbelievesth2 thesnm e

   individualplaced both dalls. Deputy Scottalso played the 911 callrecording for Carlson;and


                                             Page 7 of8
Case 1:21-cr-20257-MGC Document 3 Entered on FLSD Docket 03/26/2021 Page 10 of 10




    Carlson a'
             dvised him thatthe individualwho placedthe911callisthe sam e individualwho called

    heronM arch9and 16,2.
                        02l,andidentiiedhimselfasCarmeloETIENNE..


           l9.    Based on the abovewdegcribed factualintbrm ation,yourax antgubm its thatthete

    isprobable cause to believe thaton M '
      .                                  arch 9,2021,ETIEN NE threatene.
                                                                       d to assaultand murder

    United States M ggistrate Judge Shaniek M .M aynard,with tlle J
                                                                  intentto retaligte againstJu/g:
    Maynardonaccountoftheperfofmanceofherofticiàlduties,in'violationofTitle18,UnitedSlates

    Code,Stction 115(b)(l)(B).
    FURTHEk AFFIAKT SAYETH NAOGHT.                                                    .*



                                                     M l HAEL W ITKUW SKI
                                                     Supcrvisory Deputy Uniyed StatesM arshal
                                                     United States M arshalsService


    Attested tù b A ppli tin accorda             ' c rcquirements
    ofFed. . ' P.       y Telephone t            day ofM arch 2021.



    kONURA W DW IN ö.TORRES -
    U N ITED TATES M A GISTRATE JUD GE




                                             page8of:
